DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 39 and 43 have been amended. 
		Claims: 1-38 and 40-42 have not been amended. 

	EXAMINER’S NOTES:
	The examiner notes that the current amendment filed on 01/17/22 is entered as the amendment are directed towards correcting minor informalities not affecting the scope of the invention.

	
Response to Arguments
Applicant’s arguments filed 01/17/22 with regards to claims 1-43 have been fully considered but they are not persuasive.    

EXAMINER’S NOTES:
Prior to addressing the applicant’s arguments, the examiner would like to note that throughout the applicant’s many arguments filed on 01/17/22, the applicant’s main reasons of arguments appears to be that the cited prior art fails to disclose an explicit recitation, however, the examiner would like to note that the rejection is an obviousness type rejection that does not require an explicit recitation to be disclosed in the prior art in order to read upon the applicant’s claimed invention as an obviousness type rejection would also employ at the very least, inferences and creative steps that a person of ordinary skill in the art would employ based on the various teachings of the prior art that when combined together would result in a reasonable conclusion of obviousness to read on the applicant’s claimed invention as per the examination guidelines for obviousness provided in MPEP 2141-2144.  
The most notable of examples where one of ordinary skill in the art to make inferences and creative steps can be found on MPEP 2143, Section A, Example 2 that discloses “The claimed invention in Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004) was directed to a system which employs a screw anchor for underpinning existing foundations and a metal bracket to transfer the building load onto the screw anchor. The prior art (Fuller) used screw anchors for underpinning existing structural foundations. Fuller used a concrete haunch to transfer the load of the foundation to the screw anchor. The prior art (Gregory) used a push pier for underpinning existing structural foundations. Gregory taught a method of transferring load using a bracket, specifically: a metal bracket transfers the foundation load to the push pier. The pier is driven into the ground to support the load. Neither reference showed the two elements of the claimed invention – screw anchor and metal bracket – used together. The court found that "artisans knew that a foundation underpinning system requires a means of connecting the foundation to the load-bearing member." Id. at 1276, 69 USPQ2d at 1691. The nature of the problem to be solved – underpinning unstable foundations – as well as the need to connect the member to the foundation to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate load bearing member and a compatible attachment. Therefore, it would have been obvious to use a metal bracket (as shown in Gregory) in combination with the screw anchor (as shown in Fuller) to underpin unstable foundations.”
The examiner directs the applicant to MPEP 2141-2144 for further guidance with regards to the examination guidelines employed for determining obviousness. 
In addition, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) which clearly indicates that the obviousness analysis as indicated by the guidelines provided in the MPEP does not require the secondary references to teach each and every element of the claimed invention but rather only needs to teach the missing aspects of a primary reference as would have been obvious to one of ordinary skill in the art.
The examiner would also like to note that for many of the applicant’s arguments, the applicant presents a general argument that only argues that the combination of the cited reference does not teach the claimed invention but does not specifically indicate which portions of the limitations are not being taught by which specific reference and as such since there are no specific arguments being presented and as different cited prior art are utilized in a combination as a whole to read on the claimed limitations, the examiner can only direct the applicant to the rejection provided in the previous office action filed on 11/15/21 and the examiner would present additional explanations when deemed necessary.  


APPLICANT’S ARGUMENTS:
The applicant argues that the combination of Soliman’s use of a normal bandwidth channel and a flexible bandwidth channel to communicate with a mobile device in view of Marupaduga’s communication with multiple mobile communication devices and in further view of Grindahl’s implementation of a first wireless access point to provide customer premises equipment wireless connectivity does not teach or suggest receiving allocation of a first wireless channel; via the first wireless channel, establishing fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment; and via a narrowband wireless channel associated with the first wireless channel, supporting narrowband wireless 

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga and further in view of Grindahl together as a whole does disclose the applicant’s argued limitations as was previously indicated in the office action filed on 11/15/21. 

To begin with, the applicant’s arguments appears to be directed towards requiring an explicit recitation from the cited art where “a fixed wireless system” includes both a wireless channel and a narrowband channel.  However, as indicated in the examiner’s note above, the current rejection is an obviousness type rejection based on the combination of the references together as a whole wherein the invention of Soliman is modified to incorporate teachings disclosed by Marupaduga and Grindahl in order to result in a combination that as a whole would read on the claimed invention and as indicated above, the test for obviousness does not require the secondary reference to suggest each and every element of the claimed invention but rather what the combined teachings of the primary reference and secondary reference suggest to one of ordinary skill in the art and furthermore, the modification is not intended to utilize each and every element of the secondary reference in combination with the primary reference but only the relevant elements of the secondary reference is utilized that suggests obviousness of the combination with the primary reference to one of ordinary skill in the art and as such, Marupaduga and Grindahl does not need to teach each and every element of the claimed invention but rather only needs to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art.
In this instance, Soliman discloses a majority of the applicant’s claimed limitations, for example, Soliman, [0112] & [0061]-[0063] discloses a wireless base station n communication with other base stations and discloses that the other base stations to be home base stations located in a user premises and Soliman, Fig. 3 & [0098], [0081] & [0074] discloses that the base station communicates using both a regular channel and a narrowband channel.  In addition, Soliman, [0057] discloses that the techniques described may be used for various wireless communication systems.
The examiner recognizes that there are claimed limitations not explicitly disclosed by the Soliman prior art.  However, said missing aspects of Soliman is rendered obvious in view of the teachings of Marupaduga and Grindahl as indicated in the rejection filed on 11/15/21.
With regards to the applicant’s argued limitations of the system being a “fixed wireless access” system, these missing limitations are taught by the disclosure of Grindahl, [0078] & [0014] which discloses that a base station is in communication with a customer premises equipment in a fixed wireless access system.  
Therefore, since Soliman discloses a base station in communication with a customer premises equipment that may be utilized for various wireless communication systems and Grindahl discloses a base station in communication with a customer the combination of the references together as a whole would read upon the applicant’s argued limitations as indicated in the rejection filed on 11/15/21.
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


APPLICANT’S ARGUMENTS:
The applicant argues that the combination of Soliman’s use of frequency-division duplex channels or time-division duplex channels to support communications with a mobile device in view of Marupaduga’s communication with multiple mobile communication devices and further in view of Grindahl’s implementation of a first wireless access point to provide customer premises equipment wireless connectivity does not teach or suggest wherein the first wireless channel supports time-division duplex wireless communications; and wherein the narrowband wireless channel 

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga and further in view of Grindahl together as a whole does disclose the applicant’s argued limitations.  As indicated in the explanations provided above, the secondary prior art relied upon does not need to teach each and every element but would only need to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art in order for the combination to read upon the applicant’s claimed invention.  In this instance, Marupaduga, Fig. 2 & Column 5, Lines 63-67 and Column 1, Lines 37-40 teaches that the different host carrier, in-band carrier and guard band carrier could be either a frequency division duplex FDD or time division duplex TDD which clearly indicates to one of ordinary skill in the art to recognize and find obvious that each of the different carrier cans be FDD, TDD or any combination thereof and as such reads on the applicant’s argued limitations.
 

APPLICANT’S ARGUMENTS:
The applicant argues that the combination of Soliman’s implementation of a flexible waveform that fits near an edge of the band such as a guard band to support 

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga and further in view of Grindahl together as a whole does disclose the applicant’s argued limitations.  As indicated in the explanations provided above, the secondary prior art relied upon does not need to teach each and every element but would only need to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art in order for the combination to read upon the applicant’s claimed invention.  In this instance, Soliman, [0081] discloses that the flexible bandwidth is being equated with a narrowband and Soliman, [0066] discloses that the flexible waveform may fit into a portion of the spectrum near an edge of a band which may be a guardband which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the 


APPLICANT’S ARGUMENTS:
The applicant argues that the combination of Soliman’s implementation of a flexible waveform that fits near an edge of the band such as a guard band to support communications with a mobile device in view of Marupaduga’s guard band carrier and in further view of Grindahl’s implementation of a first wireless access point to provide customer premises equipment wireless connectivity does not teach or suggest wherein the narrowband wireless channel is a first narrowband wireless channel associated with the first wireless channel, the method further comprising: establishing the first narrowband wireless channel in a first guard band associated with the first wireless channel; and establishing a second narrowband wireless channel ina second guard band associated with the first wireless channel, a combination of the first narrowband wireless channel and the second narrowband wireless channel supporting full duplex communications in a manner as recited by the claimed invention as Soliman indicates to implement a flexible waveform in a guardband where normal waveform may not fit. Marupaduga further indicates that a channel can be a time-division duplex channel. However, contrary to the assertion set forth in the office action, there is no indication of implementing full duplex communications via multiple narrowband channels in a wireless channel supporting fixed wireless access. This would not make sense because the standard in the art is to dedicate the first wireless channel to support fixed wireless 

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga and further in view of Grindahl together as a whole does disclose the applicant’s argued limitations.  As indicated in the explanations provided above, the secondary prior art relied upon does not need to teach each and every element but would only need to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art in order for the combination to read upon the applicant’s claimed invention.  In this instance, the combination of the teachings of Soliman, [0066] & [0064] as well as Marupaduga, Column 1, Lines 60-67, Fig. 2 & Column 6, Lines 33-38, Column 5, Lines 63-67 and Column 1, Lines 37-40 results in an obviousness conclusion that would read on the applicant’s argued limitations as indicated in the previous office action.


APPLICANT’S ARGUMENTS:
The applicant argues that the combination of Soliman’s implementation of a flexible waveform that fits near an edge of the band such as a guard band to support communications with a mobile device in view of Marupaduga’s guard band carrier and in further view of Grindahl’s implementation of a first wireless access point to provide customer premises equipment wireless connectivity does not teach or suggest wherein 

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor together as a whole does disclose the applicant’s argued limitations.  As indicated in the explanations provided above, the secondary prior art relied upon does not need to teach each and every element but would only need to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art in order for the combination to read upon the applicant’s claimed invention as indicated in the previous office action.  The examiner notes that the applicant’s arguments appears to be directed towards limitations from previously argued claim 4 and does not appear to have any relation to what is being claimed in claim 5 and as such the examiner can only direct the applicant to the rejection provided for claim 5 in the previous office action.  


APPLICANT’S ARGUMENTS:
The applicant argues that the combination of Soliman’s implementation of a flexible waveform that fits near an edge of the band such as a guard band to support communications with a mobile device in view of Marupaduga’s guard band carrier and in further view of Grindahl’s implementation of a first wireless access point to provide customer premises equipment wireless connectivity and Tudor’s targeted advertising in video content does not teach or suggest communicating a message over the narrowband wireless channel to the mobile communication device, the message indicating availability of content retrievable over the first wireless channel for playback by the mobile communication device in a manner as recited by the claimed invention as Tudor indicates to implement targeted advertising to end devices that receive a request content. Contrary to the assertion set forth in the office action, there is no indication of communicating a message over the narrowband  (See Pages 23-25 of Applicant’s Arguments filed on 01/17/22).

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga in view of Grindahl and further Tudor together as a whole does disclose the applicant’s argued limitations.  As indicated in the explanations provided above, the secondary prior art relied upon does not need to teach each and every element but would only need to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art in order for the combination to read upon the applicant’s claimed invention.   Contrary to the applicant’s arguments, Tudor, [0024] does disclose the use of a narrowband delivering content to the end user and the combination of the teachings of Tudor, [0022], [0024, [0027] & [0009] together with what is taught by Soliman in view of Marupaduga and further in view of Grindahl as a whole results in an obviousness conclusion that would read on the applicant’s argued limitations as indicated in the previous office action.




APPLICANT’S ARGUMENTS:
The applicant argues that the combination of Soliman’s implementation of a flexible waveform that fits near an edge of the band such as a guard band to support communications with a mobile device in view of Marupaduga’s guard band carrier and in further view of Grindahl’s implementation of a first wireless access point to provide customer premises equipment wireless connectivity and Kang’s implementation of multiple narrowbands in guard band does not teach or suggest adjusting a magnitude of a carrier frequency of the narrowband wireless channel, the narrowband wireless channel adjusted within a guard band associated with the first wireless channel in a manner as recited by the claimed invention as Kang indicates to implement a pool of narrowband resources in a guardband. However, contrary to the assertion set forth in the office action, there is no indication of adjusting a magnitude of a carrier frequency of the narrowband wireless channel, the narrowband wireless channel adjusted within a guard band associated with the first wireless channel (See Pages 25-26 of Applicant’s Arguments filed on 01/17/22).

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga in view of Grindahl and further in view of Kang together as a whole does disclose the applicant’s argued limitations.  As indicated in the explanations provided above, the secondary prior art relied upon does not need to teach each and every element but would only need to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art in order for the combination to read upon the applicant’s claimed invention.   In this instance, Kang, [0145] discloses a BS may configure a resource pool in a manner that a plurality of narrow band sub pools in size are spaced apart from each other in a guard band interval which clearly indicates to one of ordinary skill in the art to recognize and find obvious that an adjustment is performed during the configuration and which reads on the applicant’s argued limitations. 


APPLICANT’S ARGUMENTS:
The applicant argues that the combination of Soliman’s implementation of a flexible waveform that fits near an edge of the band such as a guard band to support communications with a mobile device in view of Marupaduga’s guard band carrier and in further view of Grindahl’s implementation of a first wireless access point to provide customer premises equipment wireless connectivity and Ma’s implementation of a new channel assigned for communications and Gavrilovich’s implementation of multiple narrowband channels on different or same carriers does not teach or suggest : in response to receiving assignment of a second wireless channel to be used in lieu of the first wireless channel, re-establishing the fixed wireless access connectivity between the wireless base station and the customer premises equipment via the second wireless channel; and re-establishing the narrowband wireless channel between the wireless base station and the mobile communication device via bandwidth associated with the second wireless channel, the re-established narrowband wireless channel supporting 

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga in view of Grindahl in view of Ma and further in view of Gavrilovich together as a whole does disclose the applicant’s argued As indicated in the explanations provided above, the secondary prior art relied upon does not need to teach each and every element but would only need to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art in order for the combination to read upon the applicant’s claimed invention.  In this instance, the combination of the teachings of Ma, [0085]-[0086], [0088], [0104], [0063] and Gavrilovich, Column 8, Lines 57 – Column 9, Lines 1-2, Column 9, Lines 29-34, Fig. 2 & Column 6, Lines 43-47 & Column 6, Lines 26-40 together with what is taught by Soliman in view of Marupaduga and further in view of Grindahl as a whole results in an obviousness conclusion that would read on the applicant’s argued limitations as indicated in the previous office action.


APPLICANT’S ARGUMENTS:
The applicant argues that claim 36 is allowable as well but provide no arguments (See Page 28 of Applicant’s Arguments filed on 01/17/22).

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga and further in view of Grindahl together as a whole does disclose the applicant’s argued limitations.  As indicated in the explanations provided above, the secondary prior art relied upon does not need to teach each and every element but would only need to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art in order for the combination to read upon the applicant’s claimed invention as was previously indicated in the previous office action.  


APPLICANT’S ARGUMENTS:
The applicant argues that the combination of Soliman’s implementation of a flexible waveform that fits near an edge of the band such as a guard band to support communications with a mobile device in view of Marupaduga’s guard band carrier and in further view of Grindahl’s implementation of a first wireless access point to provide customer premises equipment wireless connectivity does not teach or suggest wherein a guard band resides between the first narrowband wireless channel and the second narrowband wireless channel in a manner as recited by the claimed invention as claimed invention recites a novel and non-obvious way of implementing multiple narrowband wireless channels. For example, the claimed invention recites a guard band resides between the first narrowband wireless channel and the second narrowband wireless channel.  The office action equates the channel 32 in FIG. 2 to a first wirelesschannel and corresponding narrowband channel 28 in guard band 34. The officeaction asserts that the second narrowband channel is the in-band carrier 26.Applicants note that, in contrast to the cited prior art, the claimed invention recites a second wireless channel and that there is a guard band in between the narrowband of the first wireless channel and the narrowband of the second wireless channel. This is akin to FIG. 7 of the subject application. Contrary to the assertion set forth in the office 

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga and further in view of Grindahl together as a whole does disclose the applicant’s argued limitations.  As indicated in the explanations provided above, the secondary prior art relied upon does not need to teach each and every element but would only need to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art in order for the combination to read upon the applicant’s claimed invention.  In this instance, Fig. 2 of Marupaduga shows an in-band carrier which can be read as the first narrowband carrier and the guard band carrier which can be read as the second narrowband carrier and shows that a tiny portion of the guard band is between the first in-band carrier and the guard-band carrier which clearly reads on the applicants argued limitations.  Furthermore, one of ordinary skill in the art would recognize and find obvious that the system does not only have a single host carrier / occupied bandwidth and if the host-carrier bandwidth 30 of Fig. 2 of Marupaduga where to be implemented with multiple adjacent host-carrier bandwidth as is similar to what is shown on Fig. 3 of Soliman, then one of ordinary skill in the art would clearly recognize that the host-carrier guard band would be in between the in-band carrier 26 of the present host-carrier and another in-band carrier of an adjacent host-carrier which would also read on the applicant’s argued limitations.

APPLICANT’S ARGUMENTS:
The applicant argues that the combination of Soliman’s implementation of a flexible waveform that fits near an edge of the band such as a guard band to support communications with a mobile device in view of Marupaduga’s guard band carrier and in further view of Grindahl’s implementation of a first wireless access point to provide customer premises equipment wireless connectivity does not teach or suggest wherein a combination of the first narrowband wireless channel and the second narrowband wireless channel reside between a second less-than-all portion of the first wireless channel and a second less-than-all portion of the second wireless channel in a manner as recited by the claimed invention as the claimed invention recites a novel and non-obvious way of implementing multiple narrowband wireless channels. For example, the claimed invention recites that a combination of the first narrowband wireless channel and the second narrowband wireless channel reside between a second less-than-all portion of the first wireless channel and a second less-than-all portion of the second wireless channel. To reject claim 38, the office action additionally cites Marupaduga atFIG 2, which appears as follows … The office action equates the channel in FIG. 2 to a first wireless channel and corresponding narrowband channel in guard band 34 on the right. The office action asserts that the second narrowband channel is the in-band carrier 26.Applicants note that, in contrast to the cited prior art, the claimed invention recites a combination of the first narrowband wireless channel and the second narrowband wireless channel reside between a second less-than-all portion of the first wireless channel and a second less-than-all portion of the second wireless channel. 

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga and further in view of Grindahl together as a whole does disclose the applicant’s argued limitations.  As indicated in the explanations provided above, the secondary prior art relied upon does not need to teach each and every element but would only need to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art in order for the combination to read upon the applicant’s claimed invention.  Contrary to the applicant’s arguments, the examiner does not rely on Fig. 2 of Marupaduga alone as the basis for the rejection as the examiner has cited multiple citations from both Soliman and Marupaduga, specifically, Fig. 3 & [0074] of Soliman that discloses the flexible bandwidth are implemented to only a portion of a sub-band wherein multiple sub-bands are adjacent to each other and as such reads on the applicants argued limitations.

APPLICANT’S ARGUMENTS:
The applicant argues that the combination of Soliman’s implementation of a flexible waveform that fits near an edge of the band such as a guard band to support communications with a mobile device in view of Marupaduga’s guard band carrier and in further view of Grindahl’s implementation of a first wireless access point to provide customer premises equipment wireless connectivity does not teach or suggest the first narrowband wireless channel is disposed adjacent the guard band; and wherein the first narrowband wireless channel is disposed adjacent the guard band in a manner as recited by the claimed invention ... Contrary to the assertion set forth in the office action, there is no indication that any of the cited prior art supports such an implementation as recited by claim 38. (See Pages 33-35 of Applicant’s Arguments filed on 01/17/22).

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga and further in view of Grindahl together as a whole does disclose the applicant’s argued limitations.  As indicated in the explanations provided above, the secondary prior art relied upon does not need to teach each and every element but would only need to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art in order for the combination to read upon the applicant’s claimed invention.   In this instance, Fig. 2 of Marupaduga shows the guard band carrier which can be read as the narrowband carrier and shows that a tiny portion of the guard band is between the 


APPLICANT’S ARGUMENTS:
The applicant argues that that the combination of Soliman’s implementation of a flexible waveform that fits near an edge of the band such as a guard band to support communications with a mobile device in view of Marupaduga’s guard band carrier and in further view of Grindahl’s implementation of a first wireless access point to provide customer premises equipment wireless connectivity and Tudor’s targeted advertising in video content does not teach or suggest in response to communicating the message, receiving a request for retrieval of the content; and communicating the content from the wireless base station over the first wireless channel to the mobile communication device in a manner as recited by the claimed invention. … Tudor indicates to implement targeted advertising to end devices that request content. Contrary to the assertion set forth in the office action, there is no indication of in  (See Pages 35-36 of Applicant’s Arguments filed on 01/17/22).

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor together as a whole does disclose the applicant’s argued limitations.  As indicated in the explanations provided above, the secondary prior art relied upon does not need to teach each and every element but would only need to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art in order for the combination to read upon the applicant’s claimed invention.  In this instance, the combination of the teachings of Soliman, [0064] and Tudor, [0022], [0024], [0027] and [0009] would lead one of ordinary skills in the art to recognize that the combination of the teachings would read on the applicant’s argued limitations as Tudor discloses the use of narrowband to receive content requested by the user. 


APPLICANT’S ARGUMENTS:
The applicant argues that the combination of Soliman’s implementation of a flexible waveform that fits near an edge of the band such as a guard band to support communications with a mobile device in view of Marupaduga’s guard band carrier and 

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor together as a whole does disclose the applicant’s argued limitations.  As indicated in the explanations provided above, the secondary prior art relied upon does not need to teach each and every element but would only need to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art in order for the combination to read upon the applicant’s claimed invention.   The examiner would like to note that the applicant presents a general argument that only argues that the combination of the cited reference does not teach the claimed invention but does not specifically indicate which portions of the limitations are not being taught by a specific reference and as such since there are no specific arguments being presented, as different cited prior art are utilized in a combination as a whole to read on the claimed limitations, the examiner can only direct the applicant to the rejection provided in the previous office action filed on 11/15/21 and to the explanations provided above that apply.  


APPLICANT’S ARGUMENTS:
The applicant argues that the combination of Soliman’s implementation of a flexible waveform that fits near an edge of the band such as a guard band to support communications with a mobile device in view of Marupaduga’s guard band carrier and  (See Pages 39-42 of Applicant’s Arguments filed on 01/17/22).

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga in view of Grindahl and further in view of Becker together as a whole does disclose the applicant’s argued limitations.  As indicated in the explanations provided above, the secondary prior art relied upon does not need to teach each and every element but would only need to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art in order for the combination to read upon the applicant’s claimed invention.  In this instance, the combinations of the teachings of Becker, [0120], [0067], [0023] and [0063] would read on the applicant’s argued limitations as Becket clearly discloses that the mobile terminals are sending service requests in order to receive the service and discloses that the mobile terminals interested in the service would need to send a service registration which indicates that the user and the user’s mobile terminals have not yet registered for the service requested.





APPLICANT’S ARGUMENTS:
The applicant argues that the combination of Soliman’s implementation of a flexible waveform that fits near an edge of the band such as a guard band to support communications with a mobile device in view of Marupaduga’s guard band carrier and in further view of Grindahl’s implementation of a first wireless access point to provide customer premises equipment wireless connectivity and Ma’s implementation of a new channel assigned for communications and Gavrilovich’s implementation of multiple narrowband channels on different or same carriers does not teach or suggest receiving allocation of a first wireless channel; via the first wireless channel, establishing fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment; and via a narrowband wireless channel associated with the first wireless channel, supporting narrowband wireless communications between the wireless base station and a mobile communication device present in the network environment, the method further comprising: in response to receiving input indicating that the first wireless channel is no longer available for use, terminating the fixed wireless access connectivity between the wireless base station and the customer premises equipment; in response to receiving assignment of a second wireless channel to be used in lieu of the first wireless channel, re-establishing the fixed wireless access connectivity between the wireless base station and the customer premises equipment; and re-establishing the narrowband wireless channel between the wireless base station and the mobile communication device via bandwidth associated with the second wireless channel, the re-established narrowband wireless channel 

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga in view of Grindahl in view of Ma and further in view of Gavrilovich together as a whole does disclose the applicant’s argued As indicated in the explanations provided above, the secondary prior art relied upon does not need to teach each and every element but would only need to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art in order for the combination to read upon the applicant’s claimed invention.  The examiner would like to note that the applicant presents a general argument that only argues that the combination of the cited reference does not teach the claimed invention but does not specifically indicate which portions of the limitations are not being taught by a specific reference and as such since there are no specific arguments being presented, as different cited prior art are utilized in a combination as a whole to read on the claimed limitations, the examiner can only direct the applicant to the rejection provided in the previous office action filed on 11/15/21 and to the explanations provided above that apply.  


APPLICANT’S ARGUMENTS:
The applicant argues that the combination of Soliman’s implementation of a flexible waveform that fits near an edge of the band such as a guard band to support communications with a mobile device in view of Marupaduga’s guard band carrier and in further view of Grindahl’s implementation of a first wireless access point to provide customer premises equipment wireless connectivity and Ma’s implementation of a new channel assigned for communications and Gavrilovich’s implementation of multiple narrowband channels on different or same carriers does not teach or suggest wherein the narrowband wireless channel is established in a guard  (See Pages 47-49 of Applicant’s Arguments filed on 01/17/22).

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga in view of Grindahl in view of Ma and further in view of Gavrilovich together as a whole does disclose the applicant’s argued limitations.  As indicated in the explanations provided above, the secondary prior art relied upon does not need to teach each and every element but would only need to teach the missing aspects of Soliman as would have been obvious to one of ordinary skill in the art in order for the combination to read upon the applicant’s claimed invention.   In this instance, the combination of the teachings of 


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references.
 

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645